DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 01 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 20

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (PG Pub 20150258573).
Considering claim 1, Kojima (Figure 2C-C) teaches an ultrasonic sensor comprising: a vibrating plate (15 + paragraph 0025) that includes a vibration portion (20 + paragraph 0026); a wall portion (30a + paragraph 0037) that is provided on the vibration plate, surrounds the vibration portion and a piezoelectric element (17 + paragraph 0025) that is provided in the vibration portion of the vibration plate.
Kojima discloses the claimed invention except for an vibration portion is formed of a resin and the wall portion is formed of a resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made have the vibration portion and the wall portion is formed of a resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Considering claim 2, Kojima discloses the claimed invention except for wherein a dimension of the wall portion in a thickness direction of the vibration plate is smaller than a dimension of the wall portion along a direction intersecting the thickness direction of the vibration plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a dimension of the wall portion in a thickness direction of the vibration plate is smaller than a dimension of the wall portion along a direction intersecting the thickness direction of the vibration plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 3, Kojima (Figure 2C-C) teaches a resin layer (32 + paragraph 0057) that is bonded to a surface of the wall portion on a side opposite to the vibration plate, is provided with a gap with respect to the vibration plate, and covers with vibration portion.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (PG Pub 20150258573) and in view of Sugiura (PG Pub 20140157902).
Considering claims 5-7, Kojima teaches the ultrasonic device as described above.
However, Kojima does not teach a control unit that controls the ultrasonic sensor.
Sugiura (Figure 5) teaches a control unit (111 + paragraph 0069) that controls the ultrasonic sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a control unit that controls the ultrasonic sensor into Kojima’s device for the benefit of determining when the sensor receives a wave.
Allowable Subject Matter
Claims 4 & 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 4, the prior art does not teach wherein a hole that penetrates the resin layer in the thickness direction is provided at a position overlapping the vibrating portion in the resin layer when viewed in the thickness direction of the vibrating plate.  
Furthermore, claim 8, which is dependent upon claim 4, would be allowable if it depend from an independent and allow claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837